Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as unpatentable over Greenberg (WO 2012/166950 A2) in view of Yamazaki et al (US 2010/0068438 A1), and with evidentiary support from the Communication pursuant to Article 94(3) EPC issued by the European Patent Office in corresponding European Patent App. No. 15 826 402.8 dated October 8th, 2019, hereinafter EPO.
With regards to claim 1, Greenberg discloses a coating material made from a solution comprising 6.4 g Joncryl® 142, 3.36 g water, 0.36 mL of 28-32 wt % ammonium hydroxide solution, and 9 mL of 5% polyethyleneimine, with a total solution volume of approximately 20 mL. A 2 mL portion of this solution is mixed with varying amounts of zinc oxide (e.g., 0.05 g, 0.08 g, 0.10 g, 0.20 g, and 0.40 g) (Greenberg: para. [44]-[57]). EPO calculates the 6.4 g of Joncryl® 142 to contain 6.4 x 0.40/72 = 0.0355 moles of carboxylic acid groups (EPO: page 3, Sheet 1 – “Novelty”). In the case in which 0.05 g of zinc oxide is selected, EPO further calculates a 2 mL portion of the 20 mL solution would therefore contain 0.00355 moles of carboxylic groups mixed with 0.05 g of zinc oxide, which corresponds to 0.00061 moles of zinc and 0.00061 x 2 = 0.00123 equivalents of Zn2+ cation (EPO: page 3, Sheet 1 – “Novelty”). 
Although Greenberg discloses a substrate made of a plastic material, Greenberg does not appear to disclose selection of a thermoplastic for the plastic material, the plastic material (substrate) having a thickness of 1 to 1000 microns.
Yamazaki discloses a gas barrier material formed of polycarboxylic acid polymer and polyvalent metal compound, the gas barrier material being coated onto a support formed of a plastic such as polyolefin polymers, polyvinyl acetate and its copolymers, polyamides, polyethers, and acrylic polymers (i.e., thermoplastics) (Yamazaki: abstract; para. [0001], [0007]-[0008], and [0077]-[0080]). From the viewpoint of handleability, Yamazaki selects nylons and polyolefins, which are further viewed as 
With regards to claim 2, Yamazaki further discloses placing a polyvalent metal compound layer between the substrate and formed coating, the polyvalent metal compound including inorganic oxides (Yamazaki: para. [0044] and [0077]). Zinc oxide and calcium oxide are listed as having improved industrial productivity, along with improved water resistance and transparency (Yamazaki: para. [0044]-[0046] and [0077]). Therefore, a person of ordinary skill would have found it obvious to have selected a zinc oxide or calcium oxide layer (i.e., inorganic oxide layer), in order to provide improved industrial productivity, along with improved water resistance and transparency (Yamazaki: para. [0044] and [0077]).
With regards to claim 3, the polycarboxlylic acid includes a polyacrylic acid (Greenberg: para. [45]).
With regards to claims 4 and 5, the polyvalent metal compound includes zinc oxide, which has Zn2+ (divalent Zn) (See above discussion).
With regards to claim 6, the base is ammonium hydroxide (includes ammonia) (See above discussion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783